PER CURIAM.
The defendant was convicted of the crimes of robbery and assault with intent to commit murder in the first degree by the trial court.
The defendant was charged by information with robbery and assault with intent to commit murder in the first degree. He pleaded not guilty and waived jury trial. The trial judge found the defendant guilty on both counts and sentenced him to terms of twenty and ten years in the State penitentiary, to run concurrently. Defendant’s motion for new trial was denied and this appeal followed.
Appellant seeks reversal of his conviction on the ground that the state failed to present legally sufficient evidence to prove beyond a reasonable doubt that the defendant is the perpetrator of the crimes for which he was convicted.
The judgment of conviction arrives in this court with a presumption of correctness. Crum v. State, Fla.App.1965, 172 So.2d 24; Bruton v. State, Fla.App.1969, 220 So.2d 669. It is our duty to examine the record to see if there is substantial competent evidence to support the findings of the trier of the facts.
*148We have carefully considered appellant’s point on appeal, in the light of the record, briefs and argument of counsel and have concluded that the record contains evidence sufficient to support the findings of the trier of the facts. State v. Sebastian, Fla.1965, 171 So.2d 893.
Affirmed.